[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             FEB 27, 2009
                              No. 08-14781                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 06-00406-CR-JEC-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JEFFREY HAYWOOD SHORE,
a.k.a. Samuel Shore,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (February 27, 2009)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Jeffrey Haywood Shore appeals his 77-month sentences for loan application
fraud and wire fraud, in violation of 18 U.S.C. §§ 1014, 1343, and his 60-month

sentence for conspiracy to commit bank fraud, in violation of 18 U.S.C. § 371. He

argues that the district court erred in denying his motion for a U.S. S ENTENCING

G UIDELINES M ANUAL § 5K2.0 downward departure based on poor pretrial

confinement conditions.

      “We lack jurisdiction to review a district court’s decision to deny a

downward departure unless the district court incorrectly believed that it lacked

authority to grant the departure.” United States v. Dudley, 463 F.3d 1221, 1228

(11th Cir. 2006) (per curiam). The district court is not required to state on the

record whether it believed it had authority to depart below the Guidelines. Id.

Instead, “‘when nothing in the record indicates otherwise, we assume the

sentencing court understood it had authority to depart downward.’” Id. (quoting

United States v. Chase, 174 F.3d 1193, 1195 (11th Cir. 1999)).

      Here, the district court not only indicated that it understood that it could

depart downward, the court indicated that it believed Shore’s criminal background

warranted a higher sentence than the one imposed. Because the district court gave

no indication that it believed it lacked authority to grant Shore a downward

departure, we lack jurisdiction to review its decision to deny the departure.

                                   CONCLUSION



                                           2
      Upon review of the record and the parties’ briefs, we discern no reversible

error. Accordingly, we affirm Shore’s sentences.

      AFFIRMED.




                                         3